DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-16 are pending and under consideration in this Office Action.

2.	The previous objection to the title has been withdrawn in view of the amendment to the title filed 06/25/2021.

3.	The previous objection to the claims has been withdrawn in view of the claim amendment and arguments filed 06/25/2021.

4.	The previous rejection of the claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement has been withdrawn in view of the claim amendment and arguments filed 06/25/2021.

5.	The previous rejection of the claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn in view of the claim amendment and arguments filed 06/25/2021.

6.	The previous rejection of the claims under 35 U.S.C. 103 has been withdrawn in view of the claim amendment and arguments filed 06/25/2021.



Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

8.	Claims 1-16 stand provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of copending application Serial No. 16651212.  Applicant’s statement that applicant will determine whether to file a terminal disclaimer filed 06/25/2021 has been acknowledged.  However, until a terminal disclaimer is filed the claims stand rejected for reasons of record.
Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  The claims and/or the specification of the copending application teach a recombinant yeast comprising a nucleotide sequence allowing the expression of a glucoamylase having an amino acid sequence according to SEQ ID NO: 17 or which glucoamylase has an amino acid sequence which has a sequence identity of at least 70% of SEQ ID NO: 17 of the instant application; a product comprising said recombinant yeast; and process for production of ethanol comprising fermenting a composition comprising a fermentable carbohydrate in the presence of said recombinant yeast.  Thus, the teachings anticipate the claimed invention.


9.	Claims 1-16 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 and 15-18 of copending application Serial No. 16470387 in view of US20150353942 (12/10/2015; PTO 892), US20160194669 (07/07/2016; PTO 892), Viktor et al. (Biotechnol Biofuels. 2013 Nov 29;6(1):167; PTO 892), Accession M2RLN3 (01-MAY-2013; PTO 892), Accession XP_007380558 (27-MAR-2014; 

Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons. The claims and/or the specification of the copending application teach a recombinant cell, optionally a recombinant yeast cell including Saccharomyces cerevisiae comprising :a) one or more heterologous genes encoding a glycerol dehydrogenase; b) one or more genes encoding a dihydroxyacetone kinase (E.C. 2.7.1.28 and/or E.C. 2.7.1.29); c) one or more heterologous genes encoding a ribulose-1,5-biphosphate carboxylase oxygenase (EC 4.1.1.39, RuBisCO); and d) one or more heterologous genes encoding a phosphoribulokinase (EC 2.7.1.19, PRK); and optionally e) one or more heterologous genes encoding a glycerol transporter.

	The teachings of all the references have been previously stated.

Therefore, it would have been obvious to one of ordinary skill in the art at to combine and/or modify the teachings of the copending application and references to make the claimed invention by genetically modifying the recombinant Saccharomyces cerevisiae of the copending application to have a deletion of the genes encoding the glycerol exporter of US2016/0194669, glycerol kinase of Klein et al., glycerol-3-phosphate dehydrogenase of US20160194669, and glycerol 3-phosphate phosphohydrolase of US20160194669 to obtain a recombinant S. cerevisiae yeast; obtaining the polynucleotide encoding the glucoamylase of Accession XP_007380558 using the methods of Sambrook et al.; transforming the obtained polynucleotide encoding the glucoamylase of Accession XP_007380558 or the polynucleotide encoding the glucoamylase of Accession M2RLN3, the gene encoding the glycerol dehydrogenase of US20160194669, the nucleic acid encoding the glycerol transporter of US20110136195, and the nucleic acid encoding the E. coli GroEL of US20150353942 into the recombinant S. cerevisiae 



Conclusion

10.	No claims are allowed.

11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652